United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1879
                                  ___________

Dennis Williams,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Sandi Lehman,                          *
                                       *       [UNPUBLISHED]
            Appellee,                  *
                                       *
Randall Pittman; Platte County Jail,   *
                                       *
            Defendants.                *
                                  ___________

                            Submitted: October 6, 2004
                               Filed: October 21, 2004
                                ___________

Before MURPHY, RILEY, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Missouri inmate Dennis Williams (Williams) appeals following the district
court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action, and the
court’s subsequent denial of his motion for relief from judgment. We grant


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Williams’s motion to proceed in forma pauperis, and leave the details of collecting
the remaining fee to the district court. See Henderson v. Norris, 129 F.3d 481, 484-
85 (8th Cir. 1997) (per curiam). Having carefully reviewed the record, we affirm, as
modified hereafter. See 8th Cir. R. 47A(a).

      We note that the district court stated the dismissal would count as a “strike”
under 28 U.S.C. § 1915(g). Because the case was resolved through summary
judgment, however, the dismissal does not constitute a “strike,” and we modify the
judgment accordingly.
                      ______________________________




                                        -2-